Gray, C. J.
The making up of the train of cars with platforms of unequal height was the act of fellow servants of the plaintiff, for which, by the well settled law of this Commonwealth, he can maintain no action against the corporation. Farwell v. Boston & Worcester Railroad, 4 Met. 49. Hayes v. Western Railroad, 3 Cush. 270. Albro v. Agawam Canal, 6 Cush. 75. Gillshannon v. Stony Brook Railroad, 10 Cush. 228. Seaver v. Boston & Maine Railroad, 14 Gray, 466. Gilman v. Eastern Railroad, 10 Allen, 233. Johnson v. Boston, 118 Mass. 114.

Judgment for the defendant.